
	

113 S2380 IS: Freight Priorities Act
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2380
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to improve the national freight policy of the United States,
			 and for other purposes.
	
	1.Short titleThis Act may be cited as the Freight Priorities Act.2.National freight policy(a)In generalSubtitle III of title 49, United States Code, is amended by adding at the end the following:64National freight policy6401.National freight policy; measuring the performance of multimodal freight infrastructure(a)In generalIt is the policy of the United States to improve the efficiency, operation, and security of the
			 national freight network by leveraging investments and promoting
			 partnerships that—(1)advance interstate and foreign commerce;(2)promote economic competitiveness and job creation;(3)improve the safe and efficient mobility of goods; and(4)protect the public health and the environment.(b)Objectives; goals(1)ObjectivesThe objectives of the national freight policy are—(A)to target investment in freight transportation projects that strengthen the economic
			 competitiveness of the United States with a focus on domestic industries
			 and businesses and the creation of high-value jobs;(B)to promote and advance energy conservation and the environmental sustainability of freight
			 movements;(C)to facilitate and advance the safety and health of the public, including communities adjacent to
			 freight movements;(D)to provide for systematic and balanced investment to improve the overall performance and
			 reliability of the national freight network system to move freight,
			 including ensuring trade facilitation and transportation system
			 improvements are mutually supportive;(E)to promote partnerships between Federal, State, and local governments, the private sector, and
			 other transportation stakeholders to leverage investments in freight
			 transportation projects; and(F)to encourage adoption of operational policies, such as intelligent transportation systems, to
			 improve the efficiency of freight-related transportation movements and
			 infrastructure.(2)GoalsThe goals of the national freight policy are—(A)to reduce transportation infrastructure-related delays of goods and commodities entering into and
			 out of international points of entry on an annual basis;(B)to increase travel time reliability on major freight corridors that connect major population
			 centers to freight generators and international gateways on an annual
			 basis;(C)to reduce by 10 percent the number of freight transportation-related fatalities by 2018;(D)to reduce national freight transportation-related carbon dioxide levels by 40 percent by 2030;(E)to reduce freight transportation-related air, water, and noise pollution and impacts on ecosystems
			 and communities on an annual basis; and(F)to promote the inclusion of ports in freight network planning and project selection..(b)Conforming amendmentThe analysis for subtitle III of title 49, United States Code, is amended by adding at the end the
			 following:Chapter 64—National freight policy
						Sec. 
						6401. National freight policy; measuring the performance of multimodal freight infrastructure.
					.3.Participation of public port authorities(a)Policies and purposesSection 5301(b) of title 49, United States Code, is amended—(1)in paragraph (7), by striking ; and and inserting a semicolon;(2)in paragraph (8), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(9)ensure that public port authorities are included in metropolitan freight transportation planning..(b)Metropolitan transportation planningSection 5303(i)(6)(A) of title 49, United States Code, is amended by inserting public ports, before freight shippers,.(c)Nonmetropolitan transportation planningSection 5304(g)(3) of title 49, United States Code, is amended by inserting public ports, before freight shippers,.4.Multimodal freight network(a)In generalSubtitle III of title 49, United States Code (as amended by section 2), is amended by adding at the
			 following:65Multimodal freight network6501.DefinitionsIn this chapter:(1)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23.(2)SecretaryThe term Secretary means the Secretary of Transportation.(3)Selected entityThe term selected entity means an entity selected to participate in the multimodal freight performance pilot program
			 established under section 6502(b).(4)Urbanized areaThe term urbanized area has the meaning given the term in section 134(b) of title 23.6502.Multimodal freight network(a)Establishment of performance measuresThe Secretary may, in accordance with the national freight strategic plan developed under section
			 167(f) of title 23, establish measures to assess the
			 performance of a
			 multimodal freight network.(b)Multimodal freight performance pilot program(1)EstablishmentThe Secretary shall establish a pilot program under which not more than 5 urbanized areas shall
			 develop and deploy 1 or more pilot measures and
			 targets to improve  multimodal freight movement in densely populated and
			 congested urban areas.(2)LocationsThe Secretary shall select not more than 5 
			 locations, each of which represents an urbanized area of more than
			 1,000,000 individuals for the pilot program.(3)SelectionThe Secretary shall select entities or a combination of entities to carry out this subsection,
			 which may include—(A)metropolitan planning organizations;(B)State departments of transportation;(C)multistate planning commissions;(D)freight advisory committees; and(E)other appropriate entities.(4)Entity designationsOf the selected entities, the Secretary shall designate—(A)an entity that has previous successful use of freight performance measures and performance-based
			 planning efforts as a mentor grantee; and(B)an entity that has limited or no successful previous experience in freight performance measures and
			 performance-based planning efforts as a novice grantee.(5)Pilot program activities(A)Multimodal freight infrastructure performance baselineNot later than 180 days after the date on which the Secretary selects a pilot program location, the
			 applicable selected entity
			 shall develop a baseline of freight
			 transportation assets within the urbanized area that describes—(i)the condition of key highway, rail, seaport, airport, barge, and intermodal facilities that handle
			 freight;(ii)bottlenecks in the freight system that cause delays and unreliability in freight movements;(iii)the speed, reliability, and costs of moving goods through the metropolitan area;(iv)the degree to which transport of freight affects surrounding communities, including public health
			 and air quality; and(v)the degree to which the intermodal freight network provides economic opportunities to local
			 communities, including jobs at ports and other intermodal freight
			 facilities.(B)Performance indicatorsThe Secretary shall work with selected entities at pilot locations to implement 1 or more
			 provisional
			 indicators to measure improvements against the freight infrastructure
			 performance baseline developed under  subparagraph (A).(C)Data collection and reportingThe selected entities
			 shall collect and report baseline and annual performance data.(D)Knowledge-sharingA selected entity designated as a mentor grantee shall engage in
			 knowledge-sharing activities with novice grantees to the maximum extent
			 practicable, which may include peer exchanges and technical assistance, as
			 appropriate to the level of performance measurement capacity.(c)National performance measure development activities(1)In generalThe Secretary—(A)shall evaluate the multimodal freight performance measures developed by selected entities in pilot
			 locations; and(B)in accordance with the national freight strategic plan developed under section
			 167(f) of title 23, may establish performance measures to assess the
			 efficiency of the multimodal freight network.(2)Multimodal freight movement final report(A)In generalAt the end of the pilot program under this section, the Secretary shall prepare (including seeking
			 public comment on) a final report describing the results of the pilot
			 program that includes—(i)recommendations on—(I)the establishment of 1 or more national multimodal freight infrastructure performance measures; and(II)the integration of the measures into the Federal transportation performance management framework;(ii)a description of actions taken under the pilot program to measure and improve multimodal freight
			 infrastructure performance; and(iii)an assessment of—(I)outcomes and impacts that may result from the pilot measures;(II)estimated savings and new tax revenues to Federal, State and local governments from improved
			 freight system performance.(B)PublicationThe Secretary shall publish in the Federal Register the report required under subparagraph (A).(3)Performance measures and standardsNot later than 2 years after the date of the publication of the final report required under
			 paragraph
			 (2), the Secretary (in consultation with State Departments of
			 Transportation, metropolitan planning organizations, and other
			 stakeholders) may promulgate a rule that establishes performance measures
			 and standards for multimodal freight..(b)Conforming amendments(1)The analysis for subtitle III of title 49, United States Code (as amended by section 2), is amended
			 by adding at the end the following:Chapter 65—Multimodal freight network
							6501. Definitions.
							6502. Multimodal freight network..(2)Section 167 of title 23, United States Code, is repealed.(3)Section 505(a)(3) of title 23, United States Code, is amended by striking 149, and 167 and inserting and 149, and section 6502 of title 49.5.National cooperative freight transportation research program(a)In generalChapter 5 of title 23, United States Code, is amended by  adding at the end the following:519.National cooperative freight transportation research program(a)In generalThe Secretary shall establish and support a national  cooperative freight transportation research
			 program.(b)AgreementThe Secretary shall offer to enter into an agreement with the  Transportation Research Board of the
			 National Research Council of the National Academies (referred to in this
			 section as the National Academies) to support and carry out administrative and management activities relating to   the governance of
			 the national cooperative freight transportation research program.(c)Advisory committeeThe National Academies shall select an	advisory committee consisting of a representative
			 cross-section of freight stakeholders,   including representatives of—(1)the Department of Transportation;(2)other Federal agencies;(3)State transportation   departments;(4)local governments;(5)nonprofit entities;(6)academic institutions;(7)private sector carriers and   shippers;(8)port authorities;(9)air quality organizations; and(10)other interested parties.(d)Governance(1)In generalThe national cooperative freight transportation research  program established under this section
			 shall include the administrative and 
management elements
described in this subsection.(2)National research agenda(A)In generalThe advisory committee, in  consultation with interested parties, shall recommend a national
			 research agenda   for the program.(B)ComponentThe agenda shall—(i)emphasize multimodal goods movement;(ii)address major freight challenges in urban and rural areas; and(iii)include a multiyear strategic plan.(3)InvolvementInterested parties may—(A)submit research proposals to the advisory committee;(B)participate in merit reviews of research proposals and peer  reviews of research products; and(C)receive research results.(4)Open competition and peer review of research   proposalsThe National Academies may award research contracts and   grants under the program established
			 under this section through open competition and merit review conducted  
			 on a regular basis.(5)Research coordinationThe National Academies shall  ensure that research contracts and grants awarded under this section
			 are not duplicative of—(A)research conducted under other cooperative transportation   research programs governed by the
			 National Academies; or(B)research conducted by the Department of Transportation or any other Federal, State, or local  
			 agency.(6)Evaluation of research(A)Peer reviewResearch contracts and grants under the  program may allow peer review of the research results.(B)Programmatic evaluationsThe National  Academies may conduct periodic programmatic evaluations on a regular   basis of
			 research contracts and grants.(7)Dissemination of research findingsThe National  Academies shall disseminate research findings to researchers, practitioners, and	
			 decisionmakers through—(A)conferences and seminars;(B)field demonstrations;(C)workshops;(D)training programs;(E)presentations;(F)testimony to government officials;(G)the Internet;(H)publications for the general public;(I)collaboration with the	 National Transportation Library; and(J)other appropriate means.(e)ContentsThe national research agenda required under subsection (d)(2)  shall, at a minimum, include
			 research on—(1)techniques for estimating and quantifying public benefits derived  from freight transportation
			 projects;(2)the feasibility of consolidating origins and destinations for freight  movement;(3)methods for incorporating estimates of domestic and international  trade into landside
			 transportation planning;(4)means of synchronizing infrastructure improvements with freight  transportation demand;(5)the effect of changing patterns of freight movement on transportation	planning decisions;(6)the reduction of impacts on urban communities; and(7)other research areas to identify and address emerging and future  research needs relating to
			 freight transportation by all modes.(f)Funding(1)Authorization of appropriationsThere are authorized to be  appropriated to carry out this section such sums as are necessary.(2)Federal shareThe Federal share of the cost of an activity  carried out under this section shall be up to 100
			 percent, as determined by the Secretary.(3)Acceptance  of non-Federal fundsIn addition to using funds  authorized for this section, the National Academies may seek and accept
			   additional funding sources from—(A)public and private entities capable of accepting   funding from the Department of Transportation;(B)States and local governments;(C)nonprofit foundations; and(D)the private sector..(b)Conforming amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the
			 following:Sec. 
						519. National cooperative freight transportation research program.
					.
